ROSSMAN, P. J.,
concurring in part, dissenting in part.
I agree with the majority that the court properly assumed jurisdiction over father and his two daughters and that it acted within its authority in ordering father to participate in the sex offender counseling program. I cannot agree, however, with the conclusion that ORS 419.507(8)(b) authorizes the . court to order father not to reside in a home with minors without his treatment provider’s approval. Obviously, given father’s previous conduct and given what is in the best interest of these young girls, the order makes sense. But, regardless of how attractive or prudent that order may seem, ORS 419.507(8)(b) simply does not permit the court to do what it did. And that is what this case is all about: Who has the authority to create such an order?
The majority declares that father’s argument is that “only the treatment provider has authority to determine the conditions, course and direction of the counseling program.” 118 Or App at 683. That is simply not so. Father’s sole contention is that, under ORS 419.507(8)(b), the court does not have that authority, and I believe that he is correct.
ORS 174.010 provides, in pertinent part:
“In the construction of a statute, the office of the judge is simply to ascertain and declare what is, in terms or in substance, contained therein, not to insert what has been omitted[.]” (Emphasis supplied.)
*685In complete disregard of that directive, the majority reasons that, because ORS 419.507(8)(b) does not expressly or implicitly preclude the court from designing the counseling program, it authorizes the court to do so.
By its express and unambiguous terms, ORS 419.507(8)(b) only entitles the court to order a parent to participate in counseling or educational programs. Unlike ORS 137.540(2), which permits the court to fashion conditions of probation, ORS 419.507(8)(b) does not permit the court to create “conditions of counseling” that it believes will facilitate the success of the counseling program. Regardless of how broadly the majority wishes to interpret ORS 419.507(8)(b), the statute simply does not authorize the court —on its own—to order father not to reside in a home with minor children.1 This is trespassing in the exclusive domain of the treatment provider.
I dissent.

 Surely, the trial court is free to make such a recommendation to the treatment provider.